PER CURIAM.
We affirm the trial court in all respects except we remand the order of revocation of community control for correction in accordance with this opinion.
The trial court’s order revoking appellant’s community control states that condition 1-5 was violated. However, the trial judge’s oral pronouncement made at the revocation hearing found that appellant had violated conditions H-l and 1-10.
Since a written order of revocation must conform to the oral pronouncements made at the revocation hearing by the trial judge, Harrington v. State, 570 So.2d 1140 (Fla. 4th DCA 1990), Caputo v. State, 573 So.2d 1078 (Fla. 4th DCA 1991), the trial court shall, upon remand, strike the finding of violation of condition 1-5, and correct the order of revocation of community control to accurately reflect the oral pronouncement made at the revocation hearing.
AFFIRMED AND REMANDED WITH DIRECTIONS.
DELL, GUNTHER and POLEN, JJ., concur.